NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


OMAR GALDAMEZ,                                  No. 14-71676

             Petitioner,                        Agency No. A094-321-211

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 15, 2017
                            San Francisco, California

Before: BERZON and CLIFTON, Circuit Judges and GARBIS,** Senior District
Judge.

      Omar Galdamez (“Galdamez”), a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny the petition.

      Galdamez challenges the BIA’s determination that he failed to establish

eligibility for asylum, withholding of removal, and relief under the CAT.

Specifically, Galdamez argues that (1) the BIA erred in finding that he failed to

demonstrate membership in a cognizable social group and (2) he is eligible for

relief because he was persecuted on account of his political opinion, neutrality.

      The proposed social groups presented to the BIA are not cognizable under

the law. The BIA’s articulation of the particularity and social distinction

requirements for cognizable social groups is entitled to Chevron deference. See

Reyes v. Lynch, 842 F.3d 1125, 1129 (9th Cir. 2016). Here, the BIA’s

interpretation of the requirements as they pertain to Galdamez’s proposed social

group, “Salvadoran young men who refuse to join a criminal organization,” was

both reasonable and consistent with our precedent.1 In Barrios v. Holder, we held

that the proposed social group “young males in Guatemala who are targeted for

gang recruitment but refuse because they disagree with the gang’s criminal

activities” lacked the requisite particularity and social visibility to be cognizable.

      1
        We note that Galdamez did not offer any evidence to the IJ or BIA
regarding the contention that gang insignia or tattoos are so prevalent in El
Salvador that their absence defines a particular social group, or is otherwise
relevant to the social group inquiry.
                                          2
581 F.3d 849, 854-55 (9th Cir. 2009). We similarly concluded that “young

Honduran men who have been recruited by the MS-13, but who refuse to join” did

not constitute a particular social group. Ramos-Lopez v. Holder, 563 F.3d 855, 856

(9th Cir. 2009) abrogated on other grounds by Henriquez-Rivas v. Holder, 707

F.3d 1081 (9th Cir. 2013) (en banc); see also Santos-Lemus v. Mukasey, 542 F.3d

738, 741, 746 (9th Cir. 2008) (holding that “the class of young men in El Salvador

who resist the violence and intimidation of gang rule” does not constitute a

particular social group), abrogated on other grounds by Henriquez-Rivas, 707 F.3d

1081. In addition, substantial evidence supports the BIA’s conclusion that

Galdamez failed to establish eligibility for asylum based on membership in his

family. See Santos-Lemus, 542 F.3d at 743-44. The evidence he provided to

support his claim was insufficient to show that the persecution he faced, or will

face, was plausibly on account of his family membership. Jie Lin v. Ashcroft, 377

F.3d 1014, 1029 (9th Cir. 2004).

      Galdamez’s contention that he is eligible for asylum on account of his

political expression of neutrality was raised for the first time on appeal. Our

review of this issue is thereby precluded given that Galdamez did not exhaust his

administrative remedies before the IJ and BIA. See 8 U.S.C. § 1252(d)(1); Barron




                                          3
v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Zhang v. Ashcroft, 388 F.3d 713,

721 (9th Cir. 2004).

      Lastly, Galdamez failed to demonstrate his eligibility both for withholding

of removal and for relief under the CAT. By failing to demonstrate his eligibility

for asylum, Galdamez also failed to meet the higher burden required for

withholding of removal. 8 C.F.R. § 1208.16; see Mansour v. Ashcroft, 390 F.3d

667, 673 (9th Cir. 2004). Furthermore, Galdamez is ineligible for relief under the

CAT because the record does not compel the conclusion that Galdamez was, or

will be, tortured in El Salvador at the instigation of, or with the acquiescence of the

government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008);

Kamalthas v. INS, 251 F.3d 1279, 1282-83 (9th Cir. 2001).

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           4